Citation Nr: 1816407	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for myelodysplastic syndrome with refractory macrocytic anemia (MDS).

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to an effective date prior to January 17, 2017 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969, including service in the Republic of Vietnam (Vietnam), for which he was awarded a Combat Infantry Badge.  He died on June [REDACTED], 2017.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2013 and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue concerning leukemia has been recharacterized as service connection for MDS in order to accurately reflect the Veteran's currently diagnosed disability.

In August 2016, the Veteran and his spouse provided testimony during a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In November 2016, the Board remanded the claims to the agency of original jurisdiction (AOJ) for further development.

As for PTSD, a service connection claim was previously before the Board.  During the pendency of the appeal in a March 2017 rating decision the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective January 17, 2017.  The Veteran submitted a notice of disagreement with the effective date and overall disability rating in March 2017.  As such, the PTSD claim has been recharacterized as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. MDS did not have onset during active service, did not manifest within one year from separation from active service, was not etiologically related to or caused by service, to include herbicide exposure.

2. Throughout the appeal period, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, but did not result in occupational and social impairment with deficiencies in most areas or in total occupational and social impairment.  

3. The Veteran filed an initial claim of entitlement to service connection for PTSD received on October 14, 2011; the date entitlement arose is January 17, 2017, which is the current effective date.


CONCLUSIONS OF LAW

1. The criteria for service connection for MDS have not all been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for an effective date prior to January 17, 2017 for the grant of service connection for PTSD have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including leukemia, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  
 
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Here, The Veteran served in the Republic of Vietnam during the appropriate time frame, thus he is presumed to have been exposed to Agent Orange during his service.  See Military Personnel Records.  However, MDS is not a disease subject to presumptive service connection based on Agent Orange exposure.  See 38 C.F.R. § 3.309 (e).  

The lack of unavailability of a presumption does not mean that the disability cannot be granted on a direct causation basis, to include if it were shown that the Veteran has MDS due to exposure to Agent Orange. See Palovick v. Shinseki, 23 Vet. App. 48 (2009) and Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As for direct service connection, VA and private treatment records as well as a May 2013 Disability Benefits Questionnaire (DBQ) confirm the current diagnosis of MDS. Accordingly, the first element of service connection, a current disability, is met.

The remaining question is whether MDS was incurred in or as a result of service.

Service treatment records do not contain any complaints of or diagnosis for MDS.  On January 1969 separation reports, the Veteran did not report having any medical symptoms and clinical evaluations were normal.

Post-service, the Veteran was first diagnosed with MDS is 2013 by bone marrow autopsy.  He continued to receive chemotherapy and blood transfusion treatment for MDS.

The Veteran submitted a DBQ in May 2013.  It was noted that he had active MDS with symptoms of anemia, light headedness, shortness of breath, and dyspnea on mild exertion.  No medical opinion was provided.

In an undated letter received in June 2013, Dr. C.S., a private oncology and hematology specialist who initially diagnosed the Veteran with MDS, stated that his exposure to Agent Orange during military service could have contributed to the disease process.  No further rationale was provided.

In an undated letter submitted to the RO in August 2016, Dr. J.F., the Veteran's treating physician who is also a specialist in oncology and hematology indicated that "Agent [O]range has been linked to many hematologic malignancies including myelodysplastic syndrome."  The letter detailed treatment for MDS but provided no rationale for the opinion provided.

As indicated in the November 2016 remand, the Board finds that that the June 2013 and August 2016 private statements or opinion speculative and not supported by rationale.  Thus, the claim was remanded to the AOJ to schedule a VA examination.

In January 2017 the Veteran was afforded a VA examination.  A review of the claims file was noted.  The examiner opined that there was less than a 50 percent probability) that the Veteran's MDS was incurred in or caused by service, including conceded Agent Orange exposure.  As rationale, the examiner stated that service treatment records are silent for any evidence relating to MDS and the Veteran himself did not recall any in-service incident causing MDS.  The examiner explained that medical literature does not support a cause and effect relationship between MDS and service, including Agent Orange exposure; but instead, known risk factors for MDS include advanced aging, former chemotherapy treatment, tobacco smoke, pesticides, industrial chemicals, and heavy metal exposure.  

The examiner spoke by phone with Dr. J.F., who indicated that "he was unable to provide the examiner with actual evidence from medical literature or studies to support such a (positive) connection."   The examiner agreed with Dr. J.S. that significant Agent Orange exposure could result in detrimental health effects based on speculation regarding toxicity; however, as Dr. J.F.'s opinion was unsupported by medical literature or scientific evidence, the examiner concluded that the Veteran's current MDS condition was not related to service, including Agent Orange exposure.  

The Board finds the examiner's opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinion rendered.  Further, the opinion is consistent with post-service medical records showing the first evidence of MDS was in 2013.  Therefore, the examination report warrants probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

Considering the evidence of record, under the law and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for MDS.  As noted above, available service treatment records are negative for any diagnosis or symptom of MDS.  There is no evidence that the first manifestation of MDS, or leukemia, occurred within the first post-service year after the Veteran's discharge from service in January 1969.  On the contrary, he did not report symptoms until 2013, more than 40 years after service.  This long period of time without evidence of seeking treatment has a tendency to weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As such, service connection on a direct or presumptive chronic basis is not warranted for this disability.

The Board must conclude that the weight of the evidence is against the claim of service connection for MDS.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for MDS is not warranted.


III. Increased Evaluation

The Veteran contended that his PTSD disorder was more disabling than reflected by the assigned rating.  In his March 2017 notice of disagreement, he claimed that he should be entitled to a 100 percent total disability rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's PTSD was assigned an initial rating of 30 percent under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2017).  

Under that diagnostic code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent total evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

The Veteran was afforded a VA PTSD DBQ in November 2011.  He reported sadness, sorrow, and grief related to a friend's death during service.  He also reported the inability to watch war movies.  He said that he was comfortable at movies and enjoyed interacting with family.  The Veteran also stated that he enjoyed celebrating holidays, but avoided fireworks.  However, it was found that he did not have a diagnosis of PTSD.  The examiner explained that the Veteran did not meet the diagnostic criteria for PTSD and there was no evidence of significant social or occupational impairment or hyperarousal.

VA treatment records contain a positive PTSD screen test in May 2016, but the Veteran refused mental health treatment.  No diagnosis was provided.

During the August 2016 hearing, the Veteran reported having nightmares and daily flashbacks.  The appellant testified that the Veteran was easily startled and would conduct a perimeter check of the house before going to sleep. 

The Veteran was afforded a VA PTSD DBQ in January 2017.  It was noted that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported having a great relationship with his wife and family members.  As for employment, he reported that his job performance had been "pretty good" and denied ever having been fired, suspended, or reprimanded.  When asked about his current ability to work, he attributed the inability to work to his physical conditions.

On examination, symptoms of depressed mood, anxiety, suspiciousness, and mild memory loss were noted.  The Veteran was observed as neat and adequately groomed.  He sat calmly without assistance.  His speech was clear and coherent.  The Veteran's attitude was described as attentive, pleasant, and cooperative.  His affect was appropriate with a relatively good mood.  Attention and orientation were intact, and though process and content were unremarkable.  He denied having delusions, hallucinations, or suicidal ideations.  The Veteran's judgment and insight were grossly intact and his memory was described as functional.  Additional symptoms of recurrent distressing memories, dreams, and "jumping" described as startle response were noted.  He also exhibited psychological distress, reactivity, and avoidance.  The Veteran described persistent exaggerated negative beliefs and expectations about the world, and blaming of himself for traumatic experiences.  He endorsed a persistent inability to experience positive emotions and reported hypervigilance.  He reported a loss of interest in activities and sadness, but no hopelessness, helplessness, or worthlessness.  Test results indicated moderate depressive symptomatology and severe anxiety symptoms.

At the end of the examination, the Veteran requested that his family join him to provide additional comment.  The appellant reported that the Veteran often sat at home with his head in his hands, slept often, had startle response, and did not participate in outside activities often, such as attending baseball games or hunting.  She said that the Veteran had difficulties with his memory and was forgetful.  The Veteran's stepdaughter's husband stated that the Veteran had increased stress when in crowds.  

Based on the above, resolving reasonable doubt in the Veteran's favor, the Board concludes that a disability rating of 50 percent, but no higher, is warranted for the Veteran's PTSD symptoms for the entire period.  Based on the January 2017 VA examination, the Board finds that the Veteran's symptoms are more akin to the 50 percent rating criteria under Diagnostic Code 9411.  Notably, test results indicated moderate depressive symptomatology and severe anxiety symptoms.  Further, during the Board hearing, the appellant testified that the Veteran had memory difficulties.  

The Board finds that a rating in excess of 50 percent is not warranted.  The preponderance of evidence does not show the level of disability contemplated by the 70 percent or 100 percent rating criteria or symptoms listed of like kind during any period of time on appeal.  Mental status examinations have been largely normal.  Specifically, on January 2017 examination, he was observed as neat and adequately groomed with clear and coherent speech.  His affect was appropriate with a relatively good mood.  Attention and orientation were intact, and thought process and content were unremarkable.  He denied having delusions, hallucinations, or suicidal ideations.  The Veteran largely attributed any occupational impairment to his physical, not mental, conditions and reported maintaining good family relationships.  Notably, at his most recent VA examination he was accompanied by multiple family members.

For the reasons stated above, reasonable doubt has been resolved in the Veteran's favor and a rating of 50 percent, but no higher, is granted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.   


a. Earlier Effective Date

The Veteran claims that the effective date assigned for the grant of service connection for PTSD is incorrect and should be October 11, 2011, date on statement in support of claim.  See March 2017 Notice of Disagreement.

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

The Board has reviewed the evidence and determines that the criteria for an effective date prior to January 17, 2017 for the grant of service connection for PTSD have not been met.  See 38 C.F.R. § 3.400.

On October 14, 2011, VA received the Veteran's claim for entitlement to service connection for PTSD.  The appellant asserts an effective date of October 11, 2011 is warranted; the date the Veteran signed his statement in support of claim.

During the August 2016 hearing, the Veteran reported seeking mental health treatment at a Vet Center; however, he denied having a current diagnosis of PTSD.

As stated above, VA treatment records contain a positive PTSD screen test in May 2016, but a diagnosis was not provided.  On January 17, 2017 the Veteran was afforded a VA examination, during which a diagnosis of PTSD and a positive nexus opinion to the claimed in-service stressor were provided.  Thus, January 17, 2017 is the date entitlement arose as all elements necessary to substantiate a service connection claim for PTSD were demonstrated as of that date.  See 38 C.F.R. §§ 4.125(a), 3.304(f); see also Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  

Regulations provide that the appropriate effective date is the later of either the date entitlement arose or the date of claim.  38 C.F.R. § 3.400.  Here, the date VA received the claim was October 14, 2011; and the date entitlement arose was January 17, 2017.  Thus, as the later of the two dates is the date that entitlement arose, January 17, 2017 is the appropriate effective date for the award of benefits.

Other Considerations

The Board also finds that the schedular rating criteria adequately describe the Veteran's PTSD symptoms and disability.  This means that the Veteran's disability does not manifest an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis for his service-connected disability.  38 C.F.R. § 3.321(b)(1). 

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  For his PTSD disability, his symptoms include complaints of depression, anxiety, and problems sleeping.  These are not unusual or exceptional symptoms, but rather are contemplated by the rating schedule.  The evidence does not show that there was a collective effect of disabilities acting with his psychiatric disability to make his disability picture an unusual or exceptional one.  As such the regular schedular criteria provide for adequate compensation.  

For these reasons, the Board declines to remand the claims just discussed for referral for extraschedular consideration.

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the appellant nor the record has raised the question of unemployability due to the Veteran's PTSD disability.  Therefore no further discussion of a TDIU is necessary.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for MDS is denied.

An initial rating of 50 percent, but no higher, for PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.

An effective date prior to January 17, 2017 for the grant of service connection for PTSD is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


